378 U.S. 578 (1964)
FRIED
v.
NEW YORK.
No. 330.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE APPELLATE DIVISION, SUPREME COURT OF NEW YORK, FIRST JUDICIAL DEPARTMENT.
Herbert Monte Levy for appellant.
Frank S. Hogan and H. Richard Uviller for appellee.
PER CURIAM.
The appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS and MR. JUSTICE STEWART are of the opinion that probable jurisdiction should be noted and the judgment reversed.